On Rehearing.
[En Banc. March 10, 1923.]
Mitchell, J.
A petition for a rehearing having been granted, the cause has been reargued and submitted to the court En Banc.
The motion for a new trial was based on five statutory grounds, viz.: Irregularity in the proceedings of the court, jury and adverse party; excessive damages; insufficiency of the evidence to justify the verdict; newly discovered evidence; and errors in law occurring at the trial. The judge before whom the jury trial was had and who certified to the statement of facts of that trial retired from office and the motion for a new trial was heard and granted by another judge.
In the briefs on the appeal, it was insisted by the appellant, at the Departmental hearing, that the only matter considered by the trial court in granting the motion was that feature of it relating to newly discovered evidence. His argument was devoted to that one thing. And while it is true the brief of the respondents and their argument before the Department were devoted largely to a discussion of that same matter, they nevertheless did present, with scant reference to the record, the contention that the motion for a new trial was considered upon all five grounds upon which *116it was based, and on all tbe files and records in the ease. This last contention of the respondents has now been amplified and made clear by a petition for a rehearing and the arguments before the whole court; and upon further consideration of the cause, we are of the opinion that, while the judge who passed upon and granted the motion for a new trial had before him a certified copy of the proceedings before the industrial insurance commission, supporting the claim of newly discovered evidence, and the affidavit of the appellant, as stated in the Departmental opinion, it was inadvertently stated in that opinion that the only one of the statutory grounds for a new trial that were mentioned ‘ ‘ to which this record is pertinent would be that of newly discovered evidence. ” Our attention has now been called specifically and in detail to the fact that, in the affidavit of the appellant referred to, reference was made to the statement of facts of the trial before the jury, and of a number of things occurring in the trial as shown by the statement of facts, and of a specific statement or averment in the affidavit that “affiant hereby refers to and makes a part of this affidavit, the statement of facts.” Without question, the statement of facts, already certified to, was in existence at that time, and since it is recited in the order granting the new trial that the motion therefor was heard “upon the files and records in this cause,” respondent is in no position to deny, and we must assume, that the record was pertinent, not only to the question of newly discovered evidence, but also to the other grounds of the motion, and that it was used for the purpose of disposing of the motion in all respects. The order granting the new trial nowhere limits or specifies the grounds for the order, but in general terms sets aside the verdict and grants a new trial.
*117Finding that the record of the trial and the proceedings in the case prior thereto were all before the trial court in passing on the motion for a new trial, the situation calls for the application of the general rule not to disturb on appeal an order granting a new trial where no abuse of discretion appears. In this case we find no abuse of discretion. The opinion of the Department reversing the order for a new trial is set aside. The order appealed from is affirmed.
All concur.